OLIVER, Chief District Judge,
dissenting:
I respectfully dissent because I do not believe that the discrepancies in the December 2006 medical record are significant enough to render Zhao’s testimony not credible. While the Real ID Act expanded the bases on which an adverse credibility determination may be premised, permitting consideration of any inconsistency, it nonetheless required any decision be made “in light of the ‘totality of the circumstances, and all relevant factors.’ ” Shrestha v. Holder, 590 F.3d 1034, 1043 (9th Cir. 2010) (citing 8 U.S.C. § 1158(b)(1)(B)(iii)). Reaching its adverse credibility determination here, the BIA seized on errors, which, when reviewed in context, were relatively minor and had little bearing on Zhao’s veracity. See id. at 1043 (“[A]n utterly trivial inconsistency, such as a typographical error, will not by itself form a sufficient basis for an adverse credibility-determination.”). In so doing, the BIA failed to take note of the consistency between the offending document and two other medical records from the same December 21, 2006 hospital visit, created under the direction of the same doctor and • bearing Zhao’s correct surname. All three documents bear Zhao’s correct first name and age. The BIA, however, “cherry pick[ed] solely facts favoring an adverse credibility determination while ignoring facts that undermine[d] that result,” Id. at 1040.
Moreover, Zhao provided a reasonable and plausible explanation for the discrepancies on which the BIA relied, which was corroborated by the hospital’s correction letter. The BIA’s rejection of the letter from the hospital, which identified the errors as having been caused by hospital staff, rests on impermissible speculation and conjecture about the hospital’s lack of a reliable basis to correct these typographical errors. See, e.g., Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000) (“Speculation and conjecture cannot form the basis of an adverse credibility finding, which must instead be based on substantial evidence.”). While the REAL ID Act substantially broadened the grounds on which an adverse credibility determination may be based, it did not eliminate the requirement that such decisions be grounded in substantial evidence in the record. See Shrestha, 590 F.3d at 1039-45. Because I do not believe that the findings relied upon by the BIA are supported by substantial evidence, I would reverse the BIA’s findings and remand for further proceedings.